Citation Nr: 1745172	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-09 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for plantar warts.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for presbyopia.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for a traumatic brain injury (TBI).

6.  Entitlement to a rating in excess of 50 percent for post traumatic stress disorder (PTSD).

7.  Entitlement to a compensable rating prior to April 26, 2016 for right leg varicose veins.

8.  Entitlement to a rating in excess of 10 percent from April 26, 2016 forward for right leg varicose veins.

9.  Entitlement to a compensable rating prior to April 26, 2016 for left leg varicose veins.

10.  Entitlement to a rating in excess of 10 percent from April 26, 2016 forward for left leg varicose veins.

11.  Entitlement to a compensable rating prior to April 26, 2016 for lumbar spondylolisthesis.

12.  Entitlement to a rating in excess of 10 percent from April 26, 2016 forward for lumbar spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to January 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The RO in Montgomery, Alabama has current jurisdiction. 

In an April 2016 rating decision, the RO in Montgomery increased the Veteran's ratings for her right and left varicose vein disabilities, as well as her lumbar spondylolisthesis disability to 10 percent disabling each, effective April 26, 2016.  Although this was a partial grant of benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for presbyopia and vertigo, and entitlement to an increased rating for PTSD and lumbar spondylolisthesis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the pendency of the claim has the Veteran had a current diagnosis or signs or symptoms of plantar warts, and the record does not contain a recent diagnosis of a plantar wart disability prior to the Veteran's claim.

2.  At no time during the pendency of the claim has the Veteran had a current diagnosis or residual of malaria, and the record does not contain a recent diagnosis of malaria prior to the Veteran's claim.

3.  There was no injury, event, or disease manifesting as a TBI during active service.

4.  The competent and credible evidence of record shows that the Veteran's varicose veins of the right leg were asymptomatic prior to April 26, 2016.  She did not have intermittent edema or aching or fatigue in her leg after prolonged standing or walking.

5.  From April 26, 2016 forward, the competent and credible evidence of record shows that the Veteran's varicose veins of the right leg are not productive of persistent edema.  She did not have subcutaneous induration or massive board-like edema with constant pain at rest.

6.  The competent and credible evidence of record shows that the Veteran's varicose veins of the left leg were asymptomatic prior to April 26, 2016.  She did not have intermittent edema or aching or fatigue in her leg after prolonged standing or walking.
	
7.  From April 26, 2016 forward, the competent and credible evidence of record shows that the Veteran's varicose veins of the left leg are not productive of persistent edema.  She did not have subcutaneous induration or massive board-like edema with constant pain at rest.


CONCLUSIONS OF LAW

1.  The criteria for service connection for plantar warts are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for malaria are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  The criteria for service connection for a TBI are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 201438 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  The criteria for a compensable rating prior to April 26, 2016, for right varicose vein have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Code 7120.

5.  The criteria for an evaluation in excess of 10 percent from April 26, 2016 forward, for right varicose vein have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Code 7120.

6. The criteria for a compensable rating prior to April 26, 2016, for left varicose vein have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Code 7120.

7.  The criteria for an evaluation in excess of 10 percent from April 26, 2016 forward, for left varicose vein have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Code 7120.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria for Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

The theory of continuity of symptoms under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a), and is therefore inapplicable in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

III. Merits of Service Connection 

The Veteran contends she is entitled to service connection for plantar warts, malaria, and a TBI.  

A.  Plantar Warts

As an initial matter, the Board acknowledges that a June 2007 service treatment record (STR) shows plantar warts were discovered, and the Veteran had a procedure to have them removed.  There is no other mention of treatment for this condition in service. 

The Veteran was afforded a VA examination in February 2008.  She reported that she developed warts on her feet in the 1980's and never sought intervention.  She contended that she presently had warts on her feet.  Her feet were examined and there was no evidence of plantar warts. 

There is no medical record of treatment for any plantar warts or fungal conditions of the feet, or any complaints of plantar warts in her post-service medical records.

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current plantar wart diagnosis, service connection for such cannot be granted.  See id.  The Federal Circuit has established that qualifying for entitlement to compensation under 38 U.S.C.A. §§ 1110 and 1131 requires proof of the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Ultimately, in the absence of recognized pathology to account for the Veteran's wart complaints to VA in connection with her claim, there is no basis to award compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001); see also 38 U.S.C.A. §§ 1110, 1131.  

Evidence of recent diagnoses that predate the Veteran's claim is also relevant to the Veteran's claim.  See McKinney v. McDonald, 28 Vet. App. 15 (2016); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Board has considered that the Veteran received treatment for plantar warts just prior to military separation; however, based on the medical evidence of record, it appears this was a one-time occurrence.  The warts were treated and resolved with no follow up or recurrence and are not suggestive of an ongoing disability. 

While the Board acknowledges that the Veteran asserts that she has plantar warts, there is no evidence of any plantar warts following the procedure she had to remove them in June 2007.  This includes the February 2008 VA examination, where the examiner did not note any credible evidence of this condition upon examination.  Furthermore, there is no evidence of any complaints, treatment, or diagnoses of plantar warts in the Veteran's post-service medical records.  The Board ultimately places more probative weight on the objective medical evidence of record.  

Therefore, having found no plantar warts during the pendency of the claim, the Board concludes that service connection for plantar warts is not warranted, and the benefit of the doubt rule is not for application.

B. Malaria

The Veteran seeks entitlement to service connection for malaria.  

The Board finds that service connection for malaria is not warranted as there is no lay or medical evidence of a current disability.

The Board acknowledges that the Veteran's STR's document that the Veteran contracted malaria in May 1995, and received treatment for diaphoresis and low grade fevers for a short time thereafter.  

A history of malaria is referenced in much of the Veteran's STR's.  In October 1997 STR's, the Veteran reported that she had malaria in the past, but had not recently experienced any fevers or chills and was not experiencing any problems or symptoms associated with malaria.  In January 2000, the Veteran sought treatment for night sweats, and her history with malaria was noted, however the treat physician determined that the diagnosis was fever of unknown origin.  In March 2000, the Veteran's STR's reflect that malaria was not active.  In November 2001, the Veteran attended a physical examination and malaria was not included in her past medical history.  She was cleared for special duty.  In November 2002, the Veteran sought malaria pills before her deployment to Africa and was counseled on how to minimize exposure to the disease.  In April 2006, the Veteran sought treatment for fevers and chills.  Although not conclusive, the Veteran tested negative for malaria in May 2006, and the cause of her fevers and chills were determined to be hypochloremia, hyponatremia, and hypovolemia.  Malaria was not listed as an active problem on the Veteran's STR's in February 2008.

At the Veteran's February 2008 VA examination, the examiner reported that the Veteran had malaria in1995 and was treated with medication for a day.  She had related symptoms and was retreated in 1997 and 1998.  The examiner reported that the Veteran had not required any intervention since that time.  The examiner also reported that the Veteran had been evaluated for diaphoresis and no recurrent infection was documented. 

Aside from her claim for service connection for malaria, the Veteran has not submitted any lay statements reflecting that she suffers from any signs or symptoms of malaria during or recently prior to the period of the appeal.  

There is no evidence of record, lay or medical, which suggests the Veteran has been treated for malaria or residuals of malaria during the pendency of the claim.  

As discussed above, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the veteran has a disability at the time she files her service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Evidence of recent diagnoses that predate the Veteran's claim is also relevant to the Veteran's claim.  See McKinney v. McDonald, 28 Vet. App. 15 (2016); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However in this case, it does not appear that the Veteran has been diagnosed with malaria since 1995.

As the competent, relevant medical evidence of record affirmatively concludes that the Veteran has not had a recent or current diagnosis of malaria, the preponderance of the evidence is against the claim for malaria; there is no doubt to be resolved; and service connection for malaria is not warranted.

C. Traumatic Brain Injury (TBI)

The Veteran contends that she suffered a TBI during active service that has resulted in frequent headaches.  She reported that she fell and hit her head in August 2006.

However, for the reasons set forth below, the weight of the evidence, both lay and medical, demonstrates that she did not incur a TBI and that symptoms of a TBI did not manifest during active service as a result of her reported August 2006 fall.

In this regard, the Board notes that while VA regulations do not define a TBI.  However, VA discusses TBI on its Polytrauma/TBI System of Care website.  On the website, it states that TBI "...may happen from a blow or jolt to the head or an object penetrating the brain.  When the brain is injured, the person can experience a change in consciousness that can range from becoming disoriented and confused to slipping into a coma.  The person might also have a loss of memory for the time immediately before or after the event that caused the injury.  Not all injuries to the head result in a TBI."  Further, the website states that severity of the TBI is determined at the time of the injury and is based on length of the loss of consciousness, length of memory loss or disorientation, and how responsive the individual was after the injury.  Moreover, it states that mild TBI is also known as concussion.  Symptoms of a TBI can include headaches, dizziness/problems walking, fatigue, irritability, memory problems, and problems paying attention.  See U.S. Department of Veterans Affairs, Polytrauma/TBI System of Care, Understanding Traumatic Brain Injury, http://www.polytrauma.va.gov/understanding-tbi/.

Turning to the evidence in this case, the Veteran's medical record does not reflect that she sought treatment for a TBI while in service.  In a November 2006 health history questionnaire, the Veteran reported that she had bumped her head when she fell down.  On the same questionnaire, she reported that she did not have any medical problems or symptoms that were bothering her, and had not felt down, helpless, panicky, or anxious.  She also reported that she had not been diagnosed with any medical conditions that required any special or continuous treatment. 

December 2007 STR's reflect that the Veteran had a headache syndrome consistent with migraines.  The Veteran reported that she had not experienced any trauma to her head. 

In January 2008 STR's the Veteran reported a history of loss of consciousness, but it was unclear whether she had suffered a head trauma.  Additional January 2008 STR's reflect that the Veteran was unsure if she had a TBI, but she reported that she did not seek treatment or medical care for that type of condition.  During this timeframe, the Veteran completed a TBI questionnaire.  She reported that she was exposed to IED's, grenades, and the attack on the Pentagon on September 11, 2001.  She reported that she experienced loss of consciousness but did not specify the time and nature of the event that caused the loss of consciousness. 

Following separation in February 2008, the Veteran sought treatment at a military facility to assess her headaches and a possible TBI.  No head injury was reported, but the Veteran did say that she felt dizziness after encountering blasts in the 1990's.  Following an examination, the treating physician determined that the Veteran had classic migraines and a cognitive disorder.  He reported that he would not expect a progression of symptoms if they were caused by a TBI.  The Veteran was afforded an MRI on her brain a few weeks later.  There was no evidence of ischemia, hemorrhage, mass, hydrocephalus, midline shift, or white matter disease.  Normal gray/white differentiation was noted, and the posterior fossa, brain stem, skull base, optic nerves and chiasm, and craniocervical junction all appeared normal.  The major intracranial artery and dural demonstrated normal signal void without thrombosis or dissection.  There was no evidence for encephalomalacia, and both frontal lobes showed normal signal characteristics without focal lesion.  Ultimately, the impression was an unremarkable brain MRI study. 

The Veteran was afforded a VA examination in February 2008.  She reported that while she was around blasts, she did not experience loss of consciousness from head injuries.  Upon examination there was no evidence of aphasia or language dysfunction.  Her cranial nerves 2 through 12 were intact, and the motor system revealed normal bulk tone and strength in the arms, legs, and feet.  The Veteran scored 29 out of 30 on a mini-mental status examination.  The examiner concluded that the Veteran's reported symptoms of problems with attention and concentration were more likely related to her service-connected PTSD.  

During a different February 2008 VA examination, the Veteran reported that she did not know what TBI was in reference to, suggesting that she wasn't sure why she was being examined or questioned about TBI. 

During a March 2010 VA examination, the Veteran reported that there was no history of trauma to her central nervous system.  She was diagnosed with migraines. 

From May 2014 through August 2016, the Veteran participated in a monthly TBI support group.  Her contended TBI is referred to as her personal history with TBI.  There is no rationale or explanation as to why TBI appears as a diagnosis within her VA treatment records.

The Veteran has been granted service connection for PTSD and for migraine headaches.  

As stated above, the threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  Without a current TBI diagnosis or pathology, service connection for such cannot be granted.  

In the absence of recognized pathology to account for the Veteran's TBI complaints to VA in connection with her claim, there is no basis to award compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001); see also 38 U.S.C.A. §§ 1110, 1131. 

The Board has considered the lay statements by the Veteran, however there is no evidence of any diagnosis or pathology in any of the STR's, and the February 2008 VA examiner did not note any evidence to support the occurrence of a TBI.  Though it appears the Veteran began group counseling for TBI, there is no credible evidence of any injury, event, or disease manifesting a TBI during active service.  Additionally, the Veteran has been a rather inconsistent historian.  She has reported both that she has not had any head trauma, and that she has had head trauma.  She has also submitting contradicting statements regarding whether or not she has lost consciousness due to a head trauma.  Therefore, the Board ultimately places more probative weight on the objective medical evidence of record.  

Having found no credible evidence of a TBI occurring in service, the Board concludes that service connection for TBI is not warranted, and the benefit of the doubt rule is not for application.

III. Increased Ratings Legal Criteria 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2016).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as explained below, separate evaluations are warranted for the Veteran's bilateral varicose vein disability.

If the evidence for and against a claim is in equipoise, the claim will be granted.  
38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is in receipt of separate noncompensable ratings for right and left varicose veins prior to April 26, 2016, and separate 10 percent ratings thereafter.  Varicose veins are rated under Diagnostic Code 7120.  

Under Diagnostic Code 7120 for varicose veins, a 10 percent rating is warranted for intermittent edema of extremity, or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely-relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.

The Board notes that a rating in excess of 10 percent under DC 7120 requires persistent edema.

February 2008 medical records list the Veteran's varicose veins as asymptomatic.  At the Veteran's February 2008 VA examination, she reported that she had varicose veins for several years and had not required any intervention.  She reported that she had pain and bleeding with local contusions in the 1990's following a back surgery, but that she had not experienced ecchymosis since that time. 

In her February 2009 Notice of Disagreement, the Veteran contended that she had edema associated with her varicose veins.

Medical records do not reflect any complaints or treatment for varicose veins until the Veteran was afforded a VA examination in April 2016.  At the examination she reported that her varicose veins had gotten bigger and more painful, preventing her from shaving.  She stated that the vein pain comes and goes with a shooting pain sensation.  There was evidence of asymptomatic palpable varicose veins in her left leg, asymptomatic visible varicose veins bilaterally, and reported aching and fatigue in legs after prolonged standing and walking bilaterally.  The Veteran reported that her symptoms were relieved by elevation.  The examiner noted persistent stasis pigmentation bilaterally.  No other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's varicose veins were noted, to include a persistent edema.  And the examiner determined that these conditions did not impact the Veteran's ability to work. 

The Board notes that the Veteran has complained of leg pain and fatigue after prolonged standing or walking, as well as episodes of shooting pain.  The Veteran's symptoms are contemplated by the 10 percent rating.  As listed above, the ratings for varicose veins in excess of 10 percent include criteria for persistent edema, statis pigmentation, eczema, and ulceration.  As noted, the Veteran does not meet the criteria of persistent edema for an increased rating under DC 7120.  

As varicose veins have a specific diagnostic code, the Board will not attempt to provide the Veteran with increased ratings under other diagnostic codes.  

Because the Veteran reported that her varicose vein symptoms had become more severe at the April 2016 VA examination, and because her medical records do not reflect that she had any complaints or treatment prior to that time, the Board agrees with the RO's assigned staged ratings, and a compensable rating prior to April 26, 2016 is not warranted.  

Additionally, objective evidence of record does not demonstrate persistent edema at any time, therefore, ratings in excess of 10 percent for varicose veins in the lower extremities are not warranted during any time throughout the claim.

The Board has considered the Veteran's February 2009 statement that she had edema associated with her varicose veins, however these statements are not supported by objective evidence.  Additionally, her February 2009 statement is inconsistent with the April 2016 VA examination, as no intermittent edema was reported. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for plantar warts is denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for TBI is denied

Entitlement to an initial compensable rating prior to April 26, 206 for left leg varicose veins is denied.

Entitlement to an initial compensable rating prior to April 26, 206 for right leg left varicose veins is denied.

Entitlement to a rating in excess of 10 percent from April 26, 2106 forward for left varicose veins is denied.

Entitlement to a rating in excess of 10 percent from April 26, 2106 forward for right left varicose veins is denied.


REMAND

The Board is unable to adjudicate the Veteran's claims for service connection for presbyopia or vertigo, or increased ratings for PTSD and lumbar spondylolisthesis.  As discussed below, medical opinions and private treatment records are necessary to proceed.

A. Presbyopia

The Veteran asserts that her presbyopia is related to her active service.  The Board does not dispute that the Veteran was diagnosed with this disability in service, and presbyopia is listed as an active problem in the Veteran's February and June 2008 treatment records.  The Veteran's August 2016 VA treatment records also reflect that she continues to receive treatment for this disability.  

The Veteran's disability has been described as presbyopia, dry eye syndrome, and Fuch's endothelial dystrophy.  The RO determined that the Veteran's eye disabilities were considered congenital or developmental defects, unrelated to military service and not subject to service connection. 

The Veteran has not been afforded a VA examination for these conditions, and there is no medical opinion of record regarding this disability.  

As such, the Board finds that the Veteran should be afforded a VA examination regarding the nature and etiology of her eye disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

B. Vertigo

The Veteran contends that she suffers from vertigo.  The RO denied her claim because they did not consider her condition to be chronic.

February 2007 STR's reflect that the Veteran reported dizziness and instability or imbalance.  Dizziness was also reported in January 2008.  

Following separation, February 2008 treatment records also reflect that the Veteran was experiencing balance problems.  The treating physician opined that her dizziness was a symptom of her service-connected migraine headaches. 

In a March 2010 rating decision, the RO evaluated the Veteran's migraine disorder 10 percent disabling, and did not appear to include or consider the Veteran's imbalance or vertigo in its narrative.

The Veteran has not been afforded a VA examination for these conditions.  

As such, the Board finds that the Veteran should be afforded a VA examination regarding the nature and etiology of her claimed vertigo.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

C. PTSD

The Veteran was last afforded a VA examination for PTSD in January 2014.  In a September 2017 informal hearing presentation (IHP), the Veteran's representative asked for a new VA examination to determine the current severity of the Veteran's PTSD, stating that when "the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, the VA must provide a new examination."

An examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

In this case, the September 2017 brief asserts that the Veteran's PTSD is worse than when it was originally rated.  The Board finds that this assertion, coupled with the fact that her PTSD was last assessed nearly four years ago, raises a valid argument for a new examination. 

As such, the Board finds that the Veteran should be afforded a new VA examination to assess the severity of her PTSD.  

D. Lumbar Spondylolisthesis

The Veteran's lumbar spondylolisthesis disability is currently assigned a noncompensable disability rating under Diagnostic Code 5243, effective April 26, 2016, and a 10 percent disability rating thereafter.  The Veteran seeks higher initial ratings.

The Veteran received a VA examination in in May 2009.  Upon examination there was no obvious weakness.  The Veteran was able to do normal knee bends and there was no limitation of motion.  The was able to bend forward to 90 degrees, tilt to 30 degrees on both sides, twist to 90 degrees bilaterally, and bend backward to 30 degrees without muscle spasms.  The Veteran was able to stand from a seating position without the use of her hands and her station and gait were normal.  The examiner determined that the periodic pain experienced was muscular in nature.  

In August 2009, the Veteran's treating physician submitted a statement explaining that the Veteran was having difficulty climbing steps after certain procedures and she should avoid steps if possible.  

May 2014 to August 2016 VA treatment records reflect periodic treatment for low back pain. 

The Veteran was afforded an additional VA examination in May 2016.  She told the examiner that she received treatment from a non-VA doctor, who recommended surgery.  

It does not appear that the Veteran's file is complete, as there is no evidence of outside treatment in her record.  In order to properly assess her current level of disability, the RO should attempt to retrieve her private medical records. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the electronic claims file all VA treatment records not already of record.

2. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated her for the claims remanded herein.  

Of particular interest are medical records pertaining to private treatment for the Veteran's lumbar spondylolisthesis identified at the May 2016 VA examination.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

3. Then, arrange for a VA examination to determine the nature, extent, and severity of the Veteran's presbyopia, dry eye, and Fuch's endothelial dystrophy.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current eye disorders are related to her service.  Request that the examiner indicate whether any eye disorder is a congenital defect (more or less stationary in nature) or a congenital disease (aggravated beyond the normal progression by aspects of service or by another service-connected disability).  

All opinions proffered must be supported by rationale.  Any appropriate testing should be performed, and a copy of any results should be included in the examination report.  

4. Arrange for a VA examination to determine the nature, extent, and severity of the Veteran's vertigo.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current vertigo disability is attributable to her service or caused or aggravated by any of her service-connected disabilities.

All opinions proffered must be supported by rationale.  Any appropriate testing should be performed, and a copy of any results should be included in the examination report.  

5. Schedule the Veteran for an examination to ascertain the current nature and severity of her PTSD.  

The examiner(s) must review the claims file, and note that review in the examination report.  

All opinions proffered must be supported by rationale.  Any appropriate testing should be performed, and a copy of any results should be included in the examination report.  

6. After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


